 Case 5:18-cv-00992-JGB-SP Document 114 Filed 06/17/21 Page 1 of 1 Page ID #:1374
REDACTED
                                                                                  FILED
                                                                        CLERK, U.S. DISTRICT COURT



                                                                             6/17/2021
                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                    NP
                                                                        BY: ___________________ DEPUTY




                                                            Juror 3
